IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT

                           _____________________

                                No. 99-10833
                           _____________________



STATE BANK & TRUST CO., DALLAS,

                                                         Plaintiff-Appellant,

                                        versus

INSURANCE COMPANY OF THE WEST,

                                              Defendant-Appellee.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Northern District of Texas
                         (3:95-CV-2395-G)
_________________________________________________________________
                           April 7, 2000

Before POLITZ, JOLLY, and BARKSDALE, Circuit Judges.

PER CURIAM:*


     This case involves claims of conversion and unjust enrichment

brought     by   State   Bank,    the    plaintiff-appellant,      against   the

Insurance Company of the West (ICW), the defendant-appellee. State

Bank was the creditor of a plumbing subcontractor (DRT) that

defaulted on its loans.          State Bank contends that ICW, the surety

for DRT, tortiously converted the tools, equipment and inventories

of   DRT,    against     which    State     Bank   had   secured   its   loans.

Specifically, State Bank argues that ICW converted this property


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
when ICW stepped in to complete three commercial subcontracts as

required by ICW’s performance bonds with DRT.

     We have reviewed the record and studied the briefs in this

matter. We have also considered the arguments made before us.        The

district court thoroughly treated the issues before it in a well

reasoned opinion.      We cannot say that the district court was

clearly erroneous in determining that State Bank consented to the

use of materials and tools by ICW.       Consequently, we agree with the

district court that State Bank is entitled to no equitable relief,

either   under   a   theory   of   conversion   or   unjust   enrichment.

Therefore, the judgment of the district court is

                                                        A F F I R M E D.




                                     2